PER CURIAM.
Defendant was charged with violating three conditions of his probation. At the revocation hearing, the trial judge focused on the defendant’s failure to comply with a condition requiring him to complete a program at the Probation and Restitution Center. The court revoked the defendant’s probation and the evidence supports revocation based on violation of that condition. The trial judge, however, failed to specify the condition or conditions on which he based revocation. See Meyer v. State, 445 So.2d 1149 (Fla. 2d DCA 1984).
There is no merit to the defendant’s remaining point on appeal. Accordingly, we affirm revocation of the defendant’s probation and remand with directions to the trial court to properly inscribe the condition or conditions on which it based revocation of probation.
Affirmed and remanded.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.